UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4042
TRACY CALVIN DUNLAP, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-165)

                      Submitted: October 22, 2003

                      Decided: November 13, 2003

    Before WIDENER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Tracy Calvin Dunlap, Jr., Appellant Pro Se. Douglas Cannon, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DUNLAP
                               OPINION

PER CURIAM:

   Tracy Calvin Dunlap, Jr., was convicted of numerous fraud and
related charges and sentenced to 324 months of imprisonment as a
result of his participation in a scheme to defraud investors. Dunlap is
proceeding pro se and raises four issues on appeal. For the reasons
that follow, we affirm.

   First, Dunlap has failed to show that his indictment was construc-
tively amended in violation of the Fifth Amendment. United States v.
Floresca, 38 F.3d 706, 710 (4th Cir. 1994). To the extent that Dunlap
now objects to evidence of the "Tonda Mesa" account being admitted
at trial, we do not find that the district court plainly erred in allowing
its admission. Fed. R. Crim. P. 52(b); United States v. Olano, 507
U.S. 725, 733-37 (1993).

   Second, Dunlap alleges certain anomalies regarding the grand jury
proceedings. Our review of the record does not disclose any prejudice
to Dunlap. Bank of Nova Scotia v. United States, 487 U.S. 250, 256-
57 (1988). Neither does our review show constitutional error or pro-
secutorial misconduct. United States v. Mills, 995 F.2d 480, 486 (4th
Cir. 1993). Accordingly, this claim fails.

   Next, we do not find that the district court clearly abused its discre-
tion by denying Dunlap’s motion for a bill of particulars. United
States v. Jackson, 757 F.2d 1486, 1491 (4th Cir. 1985). Finally, we
find that Dunlap failed to establish grounds for the district judge to
recuse himself from conducting the trial. Shaw v. Martin, 733 F.2d
304, 308 (4th Cir. 1984). The district court did not abuse its discretion
by denying Dunlap’s motion to recuse. United States v. DeTemple,
162 F.3d 279, 283 (4th Cir. 1998).

   Accordingly, we affirm Dunlap’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED